Title: From James Madison to the Marqués de Someruelos, 19 January 1804
From: Madison, James
To: Someruelos, Marqués de



Sir,
Department of State January 19th. 1804
Mr. William Cook a citizen of the United States who is a great sufferer by a decision of Mr. Viguri, late Intendant at Havana, has informed me from thence that he has expectations of obtaining relief thro’ a reversal of that Intendants proceedings by a Tribunal ordered by His Catholic Majesty to be organized with powers competent to review the decision complained of. Satisfied of the benefit to be derived in his pursuit of justice from your favorable interposition and countenance, I take the liberty of asking them in his behalf as far as may comport with the attributes of your official station: and I avail myself of this opportunity of tendering to your Excellency assurances of the distinguished consideration with which I have the honor to be your Excellencys most Ob Sert.
James Madison
 

   
   RC (AGI: Outgoing Papers from Cuba, vol. 1660); FC and Tr (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 47); Tr (ibid., envelope 62B); Tr (AGI: Outgoing Papers from Cuba, vol. 1660). RC in a clerk’s hand, signed by JM. FC is a letterpress copy of RC; marked duplicate. Last Tr in Spanish.



   
   See Cooke to JM, 27 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:277 and n. 1).



   
   JM sent a nearly identical letter of the same date, in which his letter to Someruelos may have been enclosed, to Yrujo (DNA: RG 59, DL, vol. 14; 2 pp.). On 23 Jan. 1804 Yrujo replied that as he was ignorant of the damages Cooke had suffered and had received no news of the tribunal, he could intervene in no other way than to make known the interest that JM took in a successful outcome to the case (DNA: RG 59, NFL, Spain, vol. 2; 1 p.; docketed by Wagner).


